(Por la corte, a propuesta del
Juez Asociado Señor Wolf.)
Vista la petición de mandamus, las órdenes de la corte inferior de junio 29 y 26 de diciembre de 1929, y vista ade-más la oposición del interventor así como los informes ora-les de ambas partes, aun considerando que este tribunal tenga' facultades para ordenar que una corte inferior castigue por desacato, no encontrando motivos suficientes para intervenir en la discreción de la Corte de Distrito de San Juan en la forma que la ha ejercitado en el presente caso, no ha lugar a conceder el auto de mandamus que se solicita.